Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to amendment filed on April 5, 2022.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 5, 2022 has been entered.

Status of the Claims
Claims 1, 5, 8, and 15 are amended, claims 12 and 19 are canceled, claims 21-23 are newly added, claims 1-11, 13-18, and 20-23 are currently pending in the application.	

Response to Amendment
Regarding claim objections: Applicant’s amendments to claims appropriately addressed the objections, the objections are withdrawn. 
Regarding claim objections 112 (a) rejections: Applicant’s amendments to claims appropriately addressed the rejections, the rejections are withdrawn. 
Regarding art rejection: In regards to pending claims Applicants arguments are not persuasive; further, Applicants' amendment necessitated new grounds of rejections presented in the following art rejection.

Examiner Notes 
(A).      Examiner has cited particular columns with line numbers, and/or paragraph numbers, references, or figures in the references applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses to fully consider the reference in entirety, as potentially teaching all or part of the claimed invention. Please see MPEP § 2141.02 and § 2123.

            (B).      Claim limitations are provided with the Bold fonts in the art rejection.

Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed 
invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, 8-9, 11, 13, 15-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al (US 20090089745 A1, hereinafter, “Johnson”) in view of D'Andrea et al (US 20170139819 A1, hereinafter, “D'Andrea”), YOSHIDA et al (US 20180165182 A1, hereinafter, “YOSHIDA”), Deng et al (US 8276123 B1, hereinafter, “Deng”) and Rusmanov (US 20080155338 A1, hereinafter, “Rusmanov”).

Regarding claim 1 (Currently Amended), Johnson teaches 
A system comprising (Fig. 4):  
2 one or more processors (Fig. 4);  
3 a non-transitory computer-readable media including executable instructions which when executed by the one or more processors, cause the one or more processors to perform operations including (Fig. 4):   
detecting a first fault upon testing a current software build, the first fault being associated with a first fault identifier (Fig. 3A, step 302, para [0052], wherein a particular regression reads on a first fault, and the particular regression indicates that it is associated with an identifier, e.g. the regression build 104);
detecting a modification to the current software build, the current software build including a plurality of objects (para [0024], “FIG. 2 is a diagram that represents a universe of (source) code components 202 that comprises all source code components in the software system, including those code components that have been changed between the baseline build (102) and the regression build (104), and those that have not….” wherein the regression build reads on the current build, and there are components that have been changed indicate a modification to the current software build);  
identifying a set of objects of the plurality of objects of the current software build that are affected by the modification to the current software build (para [0026], “On the other hand, once a particular build is identified as a problem build, then the cause for the software regression in the software system can be further narrowed to code components that have been changed in this particular build. Those code components form a set of suspect code components 206, as illustrated in FIG. 2…” just like finding a set of suspect code components 206 for a particular build, a set of suspect code components for the current build can be identified by Johnson; further, for any intermediate build between the baseline build and the current build a set of suspect code components can be identified.);
identifying. in response to [identifying the second fault identifier], a modification to the previous software build associated with the previous fault, wherein the modification to the previous software build affected a subset of the set of objects (refer to fig. 2 and para [0026] of Johnson, as explained above, for any build after the baseline build a set of suspect code components can be found. By observing the set of suspect code components for the current build and the sets of suspect code components of other builds, a modification to a previous software build that affected a subset of the set of objects that are affected by the modification to the current software build can be identified.);
Johnson does not explicitly teach
identifying the second fault identifier,
identifying a second fault identifier that is associated with the first fault identifier, the second fault identifier corresponding to a previous fault detected during testing of a previous software build; 
identifying, from the subset of the set of objects, a first object that was tested during the testing of the previous software build and is associated with the previous fault; 
retrieving a plurality of tests that were previously executed to test the modification to the previous software build; 
Page 2 of 15determining, from a test record, that a particular test of the plurality of tests did not[[ test]] output a result indicating whether the first object is a cause of the previous fault; 
determining, in response to determining that the particular test of the plurality of tests did not[[ test]] output the result indicating whether the first object is the cause of the previous fault, not to use the particular test to test the first object; 
generating a set of tests that includes the plurality of tests that were previously executed to test the modification to the previous software build except for the particular test, the set of tests configured to test the subset of the set of objects that were affected by the modification to the current software build; 
scheduling an execution order for each test of the set of tests such that a first test that tests the first object is configured to be executed before a second test that tests another object of the subset of the set of objects; 
executing the set of tests to test the current software build, wherein the set of test are executed according to the execution order, and wherein executing the set of tests generates one or more test results; 
comparing the one or more test results to one or more previous test results; and 
modifying, based on comparing the one or more test results to the one or more previous test results, the current software build to remove the modification to the current software build.
D'Andrea teaches
identifying the second fault identifier,
identifying a second fault identifier that is associated with the first fault identifier, the second fault identifier corresponding to a previous fault detected during testing of a previous software build (para [0025-0026]); 
identifying, from the subset of the set of objects, a first object that was tested during the testing of the previous software build and is associated with the previous fault (para [0024-0026]);
retrieving a plurality of tests that were previously executed to test the modification to the previous software build (para [0026], “…then test history program 116 retrieves the relevant test cases (step 208)….”); 
generating a set of tests that includes the plurality of tests that were previously executed to test the modification to the previous software build [except for the particular test], the set of tests configured to test the subset of the set of objects that were affected by the modification to the current software build (para [0026], “…A test case failure's direct relationship with a historic code change can be implied to have a potential relationship to a new change by virtue of the defined relevance between the changes. Thus, the list of relevant test cases includes test cases that are likely to be affected by the new code change”);
Johnson and D'Andrea are analogous art because both deal with software testing.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Johnson and D'Andrea before him/her before the effective filing date of the claimed invention, to incorporate the features of D'Andrea into Johnson because D'Andrea’s teaching provides “a method, a computer program product, and a system for reducing regression test duration” (D'Andrea, SUMMARY).
Neither Johnson nor D'Andrea explicitly teaches 
Page 2 of 15determining, from a test record, that a particular test of the plurality of tests did not[[ test]] output a result indicating whether the first object is a cause of the previous fault; 
determining, in response to determining that the particular test of the plurality of tests did not[[ test]] output the result indicating whether the first object is the cause of the previous fault, not to use the particular test to test the first object; 
(…) except for the particular test, (…);
scheduling an execution order for each test of the set of tests such that a first test that tests the first object is configured to be executed before a second test that tests another object of the subset of the set of objects; 
executing the set of tests to test the current software build, wherein the set of test are executed according to the execution order, and wherein executing the set of tests generates one or more test results; 
comparing the one or more test results to one or more previous test results; and 
modifying, based on comparing the one or more test results to the one or more previous test results, the current software build to remove the modification to the current software build.
YOSHIDA teaches 
determining, from a test record, that a particular test of the plurality of tests did not[[ test]] output a result indicating whether the first object is a cause of the previous fault (para [0063], “…the determining of the prioritization of the tests of the test suite may help reduce the time it takes to test repair candidates by removing or lowering the priority of some tests that may provide less or no information regarding a patch.….” wherein provide no information regarding a patch reads on did not output a result indicating whether the first object is a cause of the previous fault); Page 2 of 13 Response to Non-Final Office Action mailed July 23, 2021 
determining, in response to determining that the particular test of the plurality of tests did not[[ test]] output the result indicating whether the first object is the cause of the previous fault, not to use the particular test to test the first object (para [0063], “…the determining of the prioritization of the tests of the test suite may help reduce the time it takes to test repair candidates by removing or lowering the priority of some tests that may provide less or no information regarding a patch.….”); 
(…) except for the particular test, (…) (para [0063], “…the determining of the prioritization of the tests of the test suite may help reduce the time it takes to test repair candidates by removing or lowering the priority of some tests that may provide less or no information regarding a patch.….” wherein some tests that provide no information regarding a patch read on the particular test which is excluded);
The combination of Johnson and D'Andrea along with YOSHIDA are analogous art because all deal with software testing.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Johnson, D'Andrea and YOSHIDA before him/her before the effective filing date of the claimed invention, to incorporate the features of YOSHIDA into Johnson and D'Andrea because YOSHIDA’s teaching provides techniques that “improve the efficiency and efficacy of software program testing” (YOSHIDA, para [0063]).
None of Johnson, D'Andrea and YOSHIDA explicitly teaches 
scheduling an execution order for each test of the set of tests such that a first test that tests the first object is configured to be executed before a second test that tests another object of the subset of the set of objects; 
executing the set of tests to test the current software build, wherein the set of test are executed according to the execution order, and wherein executing the set of tests generates one or more test results; 
comparing the one or more test results to one or more previous test results; and 
modifying, based on comparing the one or more test results to the one or more previous test results, the current software build to remove the modification to the current software build.
Deng teaches 
scheduling an execution order for each test of the set of tests such that a first test that tests the first object is configured to be executed before a second test that tests another object of the subset of the set of objects (Fig. 4B, steps 100-102 and corresponding text in col 24, line 26 to col 26, line 44, that describe selecting test cases based on function which reads on an object; one of ordinary skill in the art understands that the selected tests may be executed in the function order, i.e. executing test cases for one function after another function); 
executing the set of tests to test the current software build, wherein the set of test are executed according to the execution order, and wherein executing the set of tests generates one or more test results (col 26, lines 45-59);
The combination of Johnson, D'Andrea and YOSHIDA along with Deng are analogous art because all deal with software testing.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Johnson, D'Andrea, YOSHIDA , and Deng before him/her before the effective filing date of the claimed invention, to incorporate the features of Deng into Johnson, D'Andrea and YOSHIDA because Deng’s teaching provides techniques for “for intelligently selecting test cases within testing environments” (Deng, ABSTRACT).
None of Johnson, D'Andrea, YOSHIDA , and Deng explicitly teaches 
comparing the one or more test results to one or more previous test results; and 
modifying, based on comparing the one or more test results to the one or more previous test results, the current software build to remove the modification to the current software build.
Rusmanov teaches 
comparing the one or more test results to one or more previous test results (para [0035], “…The process 300 then compares 326 the current SUT's output to an expected output…” wherein expected output reads on previous test results); and 
modifying, based on comparing the one or more test results to the one or more previous test results, the current software build to remove the modification to the current software build (para [0036], “…If files have been modified during the previous test case, the host system may modify the changed files to remove changes made during the previous test case…”).
The combination of Johnson, D'Andrea, YOSHIDA and Deng along with Rusmanov are analogous art because all deal with software testing.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Johnson, D'Andrea, YOSHIDA , Deng and Rusmanov before him/her before the effective filing date of the claimed invention, to incorporate the features of Rusmanov into Johnson, D'Andrea, YOSHIDA and Deng because Rusmanov’s teaching provides systems and methods for testing software that isolates file system calls “so as to protect a host system performing the test” (Rusmanov, ABSTRACT).

Regarding claim 2 (Original), Johnson as modified by D'Andrea, YOSHIDA , Deng and Rusmanov teaches claim 1, Johnson further teaches wherein the current software build includes an 2incremented version of one or more objects of the previous software build (para [0024], “FIG. 2 is a diagram that represents a universe of (source) code components 202 that comprises all source code components in the software system, including those code components that have been changed between the baseline build (102) and the regression build (104), …” a change in one of the code components indicates an incremented version).

Regarding claim 4 (Original), Johnson as modified by D'Andrea, YOSHIDA , Deng and Rusmanov teaches claim 1, Deng further teaches wherein generating the set of tests further comprises: 
determining a coverage for each test of a plurality of tests, the coverage indicating an amount of the current software build that is tested (col 27, lines 4-14, “Initially, test selection engine 60 may, when implementing the COMBO-SET(x) algorithm, retrieve coverage data 28 for test cases 26 (132). Coverage data 28 may, as described above, define function-level block combinations for each of test cases 26. ….”); and 
selecting one or more tests of the plurality of tests to be included in the set of tests based on the coverage (col 27, lines 15-30, “Test selection engine 60 then, based on the given x in COMBO-SET(x), starts the test case selection procedure for every retrieved unique block combination. ….”). 
The combination of Johnson, D'Andrea, YOSHIDA and Rusmanov along with Deng are analogous art because all deal with software testing.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Johnson, D'Andrea, YOSHIDA , Rusmanov and Deng before him/her before the effective filing date of the claimed invention, to incorporate the features of Deng into Johnson, D'Andrea, YOSHIDA and Rusmanov because Deng’s teaching enables selection of most efficient test cases (Deng, Fig. 5 and corresponding text including col 27, lines 4-30).

Regarding claim 5 (Currently Amended), Johnson as modified by D'Andrea, YOSHIDA , Deng and Rusmanov teaches claim 1, Johnson further teaches wherein generating the set of tests includes querying the test record, wherein the test recordlinks the modification to[[ a]] the previous software build[[,]] to each object of the previous software build affected by the modification (para [0026], “On the other hand, once a particular build is identified as a problem build, then the cause for the software regression in the software system can be further narrowed to code components that have been changed in this particular build. Those code components form a set of suspect code components 206, as illustrated in FIG. 2…” wherein identifying a particular build indicates querying the rest record, just like finding a set of suspect code components 206 for a particular build, a set of suspect code components for the current build can be identified by Johnson; further, for any intermediate build between the baseline build and the current build a set of suspect code components can be identified.), and to an identification of the particular test executed to test the modification to the previous software build (para [0020], “In block 350, a change can be detected to one of the files of the software application. In response to the detected change, in block 360 a subset of the tests can identified from the reverse mapping as having been associated with the one of the files that has been changed. Thereafter, in block 370 the subset of the tests can be applied to the files of the software application and in block 380 a result of the application of the subset of tests can be recorded. …”).

Regarding claim 6 (Original), Johnson as modified by D'Andrea, YOSHIDA , Deng and Rusmanov teaches claim 1, Johnson further teaches wherein detecting a modification to a current 2software build is in response to detecting one or more faults in the current software build (para [0024], “FIG. 2 is a diagram that represents a universe of (source) code components 202 that comprises all source code components in the software system, including those code components that have been changed between the baseline build (102) and the regression build (104), and those that have not….” wherein the regression indicates one or more faults, and there are components that have been changed indicate a modification to the current software build).

Regarding claim 8 (Currently Amended), it is directed to A method that is disclosed in claim 1, please see the rejections directed to claim 1 above which also cover the limitations recited in claim 8. 

Regarding claim 9 (Original), Johnson as modified by D'Andrea, YOSHIDA , Deng and Rusmanov teaches claim 8, Johnson further teaches wherein one or more modifications to the previous 2software build transformed the previous software build into the current software build, the one or 3more modifications affecting one or more objects of the previous software build (para [0021], “FIG. 1 is a diagram that represents a baseline build 102 where a software regression is known to be absent from a software system, a regression build 104 in which the software regression in the software system has occurred, and a number of intermediate builds 1-1, 1-2, 2-1, 2-2, 3-1 and 3-2 (106-1 through 6) of the software system between the baseline build (102) and the regression build (104), in an example embodiment of the present invention. In one embodiment, the regression build may be a system integration build that contains all submitted code changes over a period of software development since the baseline build. …”), and wherein the 4current software build includes an incremented version of the one or more objects of the previous 5software build (Fig. 1 and corresponding text in para [0021]).

Regarding claim 11 (Original), it recites the same features as claim 4, and is rejected for the same reason.

Regarding claim 13 (Original), it recites the same features as claim 6, and is rejected for the same reason.

Regarding claim 15 (Currently Amended), it is directed to A non-transitory computer-readable media to implement the method disclosed in claim 1, please see the rejections directed to claim 1 above which also cover the limitations recited in claims 15.

Regarding claim 16 (Original), it recites the same features as claim 9, and is rejected for the same reason.

Regarding claim 18 (Original), it recites the same features as claim 4, and is rejected for the same reason.

Claims 3, 7, 10, 14, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of D'Andrea, YOSHIDA , Deng and Rusmanov as applied to claims 1, 8, and 15 respectively, in further view of Avvari et al (US 20040025088 A1, hereinafter, “Avvari”).

Regarding claim 3 (Original), Johnson as modified D'Andrea, YOSHIDA , Deng and Rusmanov teaches claim 1, but does not explicitly teach further comprising:  
determining whether each object of the subset of the set of objects has been 3previously tested; and  
4generating one or more new tests for each object that have not been tested.
Avvari teaches further comprising:  
determining whether each object of the subset of the set of objects has been 3previously tested (para [0076], “…. However, if the bug cannot be reproduced using the existing test data structures, the method continues to operation 1216, in which a determination is made as to whether new test cases need to be generated to cover the application paths not previously tested by the existing test cases. If it is determined that new test cases need to be generated to cover certain paths in the application data structure that have not been previously tested, the method continues to "A". …”); and  
4generating one or more new tests for each object that have not been tested (Fig. 12A, step 1218, “Generate new test cases to cover paths not previously tested”).
The combination of Johnson, D'Andrea, YOSHIDA , Deng and Rusmanov along with Avvari are analogous art because all deal with software testing.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Johnson, D'Andrea, YOSHIDA , Deng, Rusmanov and Avvari before him/her before the effective filing date of the claimed invention, to incorporate the features of Avvari into Johnson, D'Andrea, YOSHIDA , Deng and Rusmanov because Avvari’s teaching provides a flexible methodology to improve test coverage of computer software applications (Avvari, para [0008] and BRIEF SUMMARY).

Regarding claim 7 (Original), Johnson as modified D'Andrea, YOSHIDA , Deng and Rusmanov teaches claim 1, but does not explicitly teach wherein the operations further include: 
determining a coverage for each test of a plurality of tests, the coverage indicating an amount of the current software build that is tested; 
determining that a combined coverage of each test of the set of tests does not cover each object of the subset of the set of objects; 
generating, based on determining that the combined coverage of each test of the set of tests does not cover each object of the subset of the set of objects, one or more additional tests configured to test one or more objects of the subset of the set of objects not covered by the set of tests; and 
scheduling the one or more additional tests for execution. 
Avvari teaches wherein the operations further include:  
2 determining a coverage for each test of a plurality of tests, the coverage indicating an amount of the current software build that is tested (para [0075], “…. The test cases were previously implemented to test production Java VM and test case call trees were previously stored in the database”. One of ordinary skill in the art understands that a test case call tree can be created for every test case separately, wherein the test call tree reads on coverage);  
4 determining that a combined coverage of each test of the set of tests does not cover each object of the subset of the set of objects (para [0076], “…. However, if the bug cannot be reproduced using the existing test data structures, the method continues to operation 1216, in which a determination is made as to whether new test cases need to be generated to cover the application paths not previously tested by the existing test cases. If it is determined that new test cases need to be generated to cover certain paths in the application data structure that have not been previously tested, the method continues to "A". …”);  
6generating, based on determining that the combined coverage of each test of the set of tests does not cover each object of the subset of the set of objects, one or more additional tests configured to test one or more objects of the subset of the set of objects not covered by the set of tests (Fig. 12A, step 1218, “Generate new test cases to cover paths not previously tested”, and para [0076] as cited for previous limitation); and  
10 scheduling the one or more additional tests for execution (para [0077], “Following A, the method continues to operation 1220, in which the new test cases are executed using the production Java VM…”).
The combination of Johnson, D'Andrea, YOSHIDA , Deng and Rusmanov along with Avvari are analogous art because all deal with software testing.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Johnson, D'Andrea, YOSHIDA , Deng, Rusmanov and Avvari before him/her before the effective filing date of the claimed invention, to incorporate the features of Avvari into Johnson, D'Andrea, YOSHIDA , Deng and Rusmanov because Avvari’s teaching provides a flexible methodology to improve test coverage of computer software applications (Avvari, para [0008] and BRIEF SUMMARY).

Regarding claim 10 (Original), it recites the same features as claim 3, and is rejected for the same reason.

Regarding claim 14 (Original), it recites the same features as claim 7, and is rejected for the same reason.

Regarding claim 17 (Original), it recites the same features as claim 3, and is rejected for the same reason.

Regarding claim 20 (Original), it recites the same features as claim 7, and is rejected for the same reason.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of D'Andrea, YOSHIDA , Deng and Rusmanov as applied to claims 1, in further view of Budhai et al (US 20190196946 A1, hereinafter, “Budhai”).

Regarding claim 21 (New), Johnson as modified D'Andrea, YOSHIDA , Deng and Rusmanov teaches The system of claim 1, but does not explicitly teach wherein the operations further comprise generating an updated test record such that the updated test record associates the set of tests, the subset of the set of objects, and the modification to the current software build.
Budhai teaches 
wherein the operations further comprise generating an updated test record such that the updated test record associates the set of tests, the subset of the set of objects, and the modification to the current software build (para [0022], “… the test filter data structures may comprise a record of all core software tests associated with the user modified runtime feature (e.g., tests x1-xi 323 associated with feature 1 331) …” wherein runtime feature reads on object, and modified runtime feature reads on the modification to the current software build).
The combination of Johnson, D'Andrea, YOSHIDA , Deng and Rusmanov along with Budhai are analogous art because all deal with software testing.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Johnson, D'Andrea, YOSHIDA , Deng, Rusmanov and Budhai before him/her before the effective filing date of the claimed invention, to incorporate the features of Budhai into Johnson, D'Andrea, YOSHIDA , Deng and Rusmanov because Budhai’s teaching provides “techniques for improving software testing” (Budhai, para [0005]).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of D'Andrea, YOSHIDA , Deng and Rusmanov as applied to claims 1, in further view of Eldrige et al (US 20060206866  A1, hereinafter, “Eldrige”).

Regarding claim 22 (New), Johnson as modified D'Andrea, YOSHIDA , Deng and Rusmanov teaches The system of claim 1, but does not explicitly teach wherein a plurality of test records includes the test record and one or more other test records, wherein the plurality of test records includes a structure of an ordered doubly-linked list that links the modification to the current software build to the modification to the previous software build.
Eldrige teaches 
wherein a plurality of test records includes the test record and one or more other test records, wherein the plurality of test records includes a structure of an ordered doubly-linked list that links the modification to the current software build to the modification to the previous software build (para [0764], “At check-in (as depicted in FIG. 47), version 2.0 of the object now "officially" exists, and both versions 1.0 and 2.0 get pointers to each other updated, effectively creating a doubly-linked list to allow traversal of the version tree for this object…” wherein version 2.0 reads on the modification to the current software build and version 1.0 reads on the modification to the previous software build).
The combination of Johnson, D'Andrea, YOSHIDA , Deng and Rusmanov along with Eldrige are analogous art because all deal with software testing.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Johnson, D'Andrea, YOSHIDA , Deng, Rusmanov and Eldrige before him/her before the effective filing date of the claimed invention, to incorporate the features of Eldrige into Johnson, D'Andrea, YOSHIDA , Deng and Rusmanov because Eldrige’s teaching provides techniques for allowing traversal of object (Eldrige, para [0764]).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of D'Andrea, YOSHIDA , Deng and Rusmanov as applied to claims 1, in further view of Chazan et al (US 9244814 B1, hereinafter, “Chazan”).

Regarding claim 23 (New), Johnson as modified D'Andrea, YOSHIDA , Deng and Rusmanov teaches The system of claim 1, but does not explicitly teach wherein the first object includes one or more fields and one or more functions.
Chazan teaches 
wherein the first object includes one or more fields and one or more functions (col 5, lines 64-65, “The dynamic object may contain a set of fields and functions”).
The combination of Johnson, D'Andrea, YOSHIDA , Deng and Rusmanov along with Chazan are analogous art because all deal with software testing.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Johnson, D'Andrea, YOSHIDA , Deng, Rusmanov and Chazan before him/her before the effective filing date of the claimed invention, to incorporate the features of Chazan into Johnson, D'Andrea, YOSHIDA , Deng and Rusmanov because Chazan’s teaching provides techniques for allowing the user to follow the changes in values and assist the user in understanding the execution flow of the program (Chazan, col 6, lines 10-14).

Response to Arguments
Applicant's arguments regarding art rejections filed 4/5/2022 have been fully considered but they are not persuasive.
On p12 first full paragraph of the Remarks, Applicant argued that “Thus, Yoshida tests locations of software instead of objects of the software, as in claim 1. Accordingly, Yoshida does not teach or suggest at least ‘determining, from a test record, that a particular test of the plurality of tests did not output a result indicating whether the first object is a cause of the previous fault,’ as in amended claim 1. And, amended claim 1 is patentable over Yoshida.”
Examiner respectfully disagrees, because, Yoshida teaches (refer to para [0063] of Yoshida), “…removing or lowering the priority of some tests that may provide less or no information regarding a patch.….” wherein the patch reads on the first object, and wherein providing no information regarding a patch reads on did not output a result indicating whether the first object is a cause of the previous fault. One of ordinary skill in the art understands that a patch is about modifying and/or adding features which involve data fields and functions. Hence Yoshida teaches the claim feature under discussion.
On p12 second full paragraph of the Remarks, Applicant argued that “Applicant submits that Johnson, D’ Andrea, Deng, and Rusmanov are silent to ‘determining, from a test record, that a particular test of the plurality of tests did not output a result indicating whether the first object is a cause of the previous fault,” and “determining, in response to determining that the particular test of the plurality of tests did not output the result indicating whether the first object is the cause of the previous fault, not to use the particular test to test the first object,’ as in amended claim 1.”
Examiner respectfully disagrees, because, Yoshida teaches the claim features, refer to Yoshida para [0063], wherein “removing … some tests that may provide … no information regarding a patch” reads on “not to use the particular test to test the first object,” as in amended claim 1. Yoshida also teaches the other features under discussion, refer to previous paragraphs 33-34.
On p12 last paragraph to p13 first paragraph, Applicant argued for claim 5 featureby stating that “ … ‘and an identification of one or more tests executed to test the modification to the software build.’” that “Johnson does not include, nor do any of the other cited references, block 350, block 360, or the identified language. Thus, the Office Action has not properly rejected claim 5. Accordingly, Applicant respectfully requests withdrawal of the rejection.”
Examiner respectfully disagrees, because, Johnson teaches (refer to para [0020]), “… in block 360 a subset of the tests can identified from the reverse mapping as having been associated with the one of the files that has been changed…” wherein a subset of the tests reads on one or more tests, hence Johnson teaches the claim feature under discussion.
On p13 other paragraphs of the Remarks, Applicant argued for dependent claims based on the arguments for independent claims. As explained in previous paragraphs, cited references teach the independent claims, the independent claims are rejected, the dependent claims are similarly rejected.
On p14 first paragraph of the Remarks, Applicant argued for newly added claims 21-23. The new claims 21-23 are rejected based on new grounds as set forth in the office action above. The argument is moot.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zengpu Wei whose telephone number is 571-270-1302. The examiner can normally be reached on Monday to Friday from 8:00AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Sough, can be reached on 5712726799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/Zengpu Wei/
Examiner, Art Unit 2192

/S. Sough/SPE, AU 2192